Title: From Thomas Jefferson to Joseph Yznardi, Sr., 10 March 1802
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


            Dear Sir
              Washington Mar. 10. 1802.
            The pipe of dry Pacharetti, pipe & two half pipes of Sherry, which you were so kind as to send me last, arrived here safe, and I now inclose you for the same a check of the branch bank of the US. of this place for 590.72 D amount thereof as stated in your letter, payable at the bank of the US. at Philadelphia. the wines are not yet sufficiently settled to be bottled. after their qualities shall be tried it is probable I shall trouble you for more of the dry kind, having of the sweet wines as much probably as will be used in my time. Accept my respectful salutations and best wishes for your health & a pleasant voyage.
            Th: Jefferson
          